         Case 5:20-cv-00398-DAE Document 1 Filed 03/27/20 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF TEXAS
                      SAN ANTONIO DIVISION
Deborah Gimbel                        §
                                      §
                                      §    Civil Action No.
                                      §
v                                     §         5:20-cv-398
                                      §
                                      §
                                      §
Midland Funding, LLC                  §
                                      §
                       Plaintiff’s Original Complaint
                             ____________________


Introduction

    1. The Fair Debt Collection Practices Ac t was enacted to stop debt
      collectors from harassing, abusing, and making misrepresentations to
      and about consumers. Congress found that these practices led to job
      loss, the number of personal bankruptcies, invasions of privacy, and
      marital instability.

    2. The FDCPA prohibits debt collectors from making false
      representations regarding the character, amount, or legal status of a
      debt.

    3. Plaintiff brings this action for Defendant’s violation of the FDCPA
      and seeks actual damages, statutory damages, attorneys’ f ees and
      costs.
          Case 5:20-cv-00398-DAE Document 1 Filed 03/27/20 Page 2 of 5




Jurisdiction & Venue

  4. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28
        U.S.C. § 1331.

  5. Venue is proper in this district and division pursuant to 28 U.S.C. §
        1391(b) as a substantial part of the events or omissions giving r ise to
        Plaintiff’s claims occurred here.


Parties

  6. Plaintiff, Deborah Gimbel, is a natural person who resides in and has
        resided in Seguin, Guadalupe County, Texas at all times relevant to
        this action.

  7. Defendant, Midland Funding, LLC , is a Delaware limited liability
        company whose principal business address is 350 Camino De La
        Reina San Diego, CA 92108 -3007. It may be served via its registered
        agent Corporation Service Company Dba Csc - Lawyers Inco at 211
        E. 7th Street Suite 620 Austin, TX 78701.


Facts

  8. Midland regularly collects, and attempts to collect, defaulted debts
        which were incurred, or alleged to have been incurred, for personal,
        family, or household purposes on behalf of others using the U.S.
        Mail, telephone, and internet.

  9. The principal purpose of Midland is the collection of such debts.
     Case 5:20-cv-00398-DAE Document 1 Filed 03/27/20 Page 3 of 5




10. The Debt is an allegedly defaulted debt that Gimbel used for
  personal, family, and household purposes (the “Debt”).

11. Midland, via its in-house counsel, sued Gimbel in JP court in
  Guadalupe County in an effort to collect the Debt.

12. Gimbel, after filing a pro-se answer, filed a pro-se motion to compel
  arbitration.

13. In orders dated September 18, 2020 the court grated her motion
  compelling arbitration and denied Midland’s response to the same.

14. A true and correct copy of these orders are attached as Exhibit A.

15. Gimbel took steps to initiate the arbitration with JAMS.

16. Midland failed respond.

17. JAMS on multiple occasions, sent correspondence to Midland
  requesting it pay the arbitration fees.

18. This correspondence is attach ed as Exhibit B.

19. Midland wholly failed to respond.

20. Rather than comply with the court’s order compelling mediation, in
  a motion dated February 20, 2020 Midland filed a mot ion for
  summary judgment in the JP court.

21. A true and correct copy of this motion is attached as Exhibit C.

22. In a letter dated March 13, 2020 ,due to Midland’s non-compliance,
  JAMS administratively suspended the arbitration.
       Case 5:20-cv-00398-DAE Document 1 Filed 03/27/20 Page 4 of 5




  23. A true and correct copy of this letter is attached as Exhibit D.


Cause of Action – Fair Debt Collection Practices Act

  24. Midland Funding is a debt collector as defined by 15 U.S.C. §
     1692a(6).

  25. The Debt is a debt as defined by 15 U.S.C. § 1692a(5).

  26. Gimbel is a consumer as defined by 15 U.S.C. § 1692a( 3).

  27. The motion for summary judgment is a communication as defined by
     15 U.S.C. § 1692a( 2).

  28. By ignoring the order compelling ar bitration and filing the motion
     for summary judgment, Midland violated the FDCPA in that it:

        a. It misrepresented the legal status of a debt in violation of 15
           U.S.C. § 1692e(2)(A);

        b. It falsely represented or imp lied that a communication is from
           an attorney or had meaningful attorney involvement in
           violation of 15 U.S.C. § 1692e(3); and

        c. Made a false representation in the course of collection a debt in
           violation of 15 U.S.C. § 1692e(10).


Jury Demand

  29. Plaintiff demands this case be tried before a jury.
        Case 5:20-cv-00398-DAE Document 1 Filed 03/27/20 Page 5 of 5




Prayer for Relief

Plaintiff prays, that this Court enter judgment against Defendant and in

favor of Plaintiff for:

   a. Actual damages per 15 U.S.C. § 1692 k(a)(1);

   b. Statutory damages per 15 U.S.C. § 169 2k(a)(2); and

   c. Attorney’s fees, costs, and litigation expenses per 15 U.S.C. § 1692

      k(a)(3).



Dated: March 27, 2020              Respectfully Submitted,

                                   /s/William M. Clanton
                                   William M. Clanton
                                   Texas Bar No. 24049436

                                   Law Office of Bill Clanton, P.C.
                                   926 Chulie Dr.
                                   San Antonio, T exas 78216
                                   210 226 0800
                                   210 338 8660 fax
                                   bill@clantonlawoffice.com
